DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made to Applicant’s response filed 04/13/2020.
Claims 1, 2, 5, 7, 11, 13, 18, 20, 23, 27, 32, 65, 66, 68, 72, 78, 79, 84, 85, 92, 101, and 102 are pending and are currently under consideration to the extent that they read upon Applicant’s elected species.
	
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim recites several species multiple times, for instance, gelatin and alginic acid, among others.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 11, 13, 18, 20, 23, 27, 32, 65, 66, 68, 72, 78, 79, 84, 85, 92, 101, and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (US 2013/0216615)(IDS Reference).
	Goldman teaches a pharmaceutical composition for treating diseases such as multiple sclerosis comprising multiple beads with varying coatings within a capsule (see entire document, for instance, Abstract, [0212], [0213], and [0215]).  The composition is taught as comprising sugar spheres as filler that can be present in an amount of about 3.5 to about 20%, and specifically names about 18% or about 20% (see entire document, for instance, [0162], [0167], and [0168]).  Goldman further teaches that the composition comprises dimethyl fumarate (DMF) in an amount of about 65 to about 95%, and specifically names about 75% (see entire document, for instance, [0156]).  The particles sizes of the composition are taught as being less than 250 microns (see entire document, for instance, [0157]).  The composition is taught as comprising a binder/filler which can be hydroxypropylmethylcellulose (HPMC) in an amount of about 3.5 to about 15%, and namely about 7% (see entire document, for instance, [0167], [0168], and [0146]).  The composition is also taught as comprising an enteric coating, wherein the enteric coating comprises a methylacrylic acid-methylmethacrylate copolymer and the plasticizer triethyl citrate (see entire document, for instance, [0206], [0196], and [0202]).  Goldman mentions that Eudragit L is a useful polymer in the composition, wherein Eudragit L is a methylacrylic acid methyl methacrylate) 1:1 per the instant specification.  Some of the beads can further comprise a seal coating, wherein the seal coating can comprise a combination of hydroxypropyl cellulose and ethyl citrate, as well as the addition of the plasticizer triethyl citrate (see entire document, for instance, [0198], [0195], and [0196]).  Goldman exemplifies the coatings in Table 2, wherein notably the amount of the coatings varies, and would be optimizable by one of ordinary skill in the art, depending on the desired effect, such as level of sealing and level of enteric coating.  It is further noted that Goldman teaches that the amounts of the polymers within the seal coat are variable, and would be optimized by one of ordinary skill given the guidance within Goldman (see entire document, for instance, [0199] and [0200]).  
	Goldman, while teaching all of the instantly claimed components and amounts and ratios that overlap the instantly claimed amounts, does not directly exemplify all of the instantly claimed elements in a singular example.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the components taught in Goldman for their described purposes within Goldman.  Further, one of ordinary skill in the art would have been motivated to optimize amounts and ratios of the components taught within Goldman within the ranges taught by Goldman, in order to arrive at a composition that is within the scope of what is taught by Goldman.  There would be a reasonable expectation of success in arriving at the instantly claimed composition since, though Goldman does not provide a singular example that directly anticipates the instantly claimed invention, by following the teachings and guidance of Goldman one would have arrived at the instantly claimed composition.  
	It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Further, MPEP 2144.07 states “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)”.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7, 11, 13, 18, 20, 23, 27, 32, 65, 66, 68, 72, 78, 79, 84, 85, 92, 101, and 102 (all claims currently under consideration) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,033,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the more specific species that was allowed in the parent Application, wherein a teaching of the species reads upon the genus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611